Title: From William Cranch to John Quincy Adams, 15 March 1809
From: Cranch, William
To: Adams, John Quincy



Dear Sir,
Washington March 15. 1809.

Enclosed you have a copy of the agreement in the case of Fletcher v. Peck, which has been this day signed by Mr. Martin & filed with the Clerk.
The Court this morning, contrary to our expectations, decided the question of Jurisdiction as to corporations. A flood of light, it seems, burst upon the Judges, from a case cited yesterday, or the day before, by Mr. Swann, in arguing the case of Slacum v. Simms &c. Wise, to show that a Judge could not sit in his own case. The case is Civitas London v. Wood, in 12. Modern 669.— The point of the case is in p. 687. The Court secur’d to think that this case settled the point yo that they could enquire into the character of the members of the Corporation, for the purpose ascertaining the jurisdiction.
The opinion of the Ch. Justice is very long. It decides that the charter of the Bank of the U. S. gives it no peculiar right to sue in the Cts. of the U. S.—That a corporation aggregate, as such, can not be a citizen. But that citizens of a state may in their corporate name sue a citizen of Another state in the federal Courts.
That the Averment that the President, directors & Company of the Bk of the U. S. are citizens of the State of Pennsa. is a sufficient averment that all the members of the Corporation are citizens of that state.—The judgt. is reversed & the cause remanded for further proceedings, where upon a respondeas ouster, I suppose the Dfts will take issue upon the fact of citizenship & defeat the Bank, who, I imagine will never be able to get into a federal Court again; as I presume there is not a state in the Union in which some none of whose citizens are not stockholders.—The Judgment in the case of the Hope In. Co. v. Boardman, is reversed for want of Jurisdiction in the Circuit Court, there being no averment of citizenship.
yours affectionately
W. Cranch.
(all well) (The Ct. closed it’s session this morning)